Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after non-final filed August 20, 2021 is acknowledged.  Claim 20 was canceled and claims 1-9 were amended.  The Examiner placed a telephone call on October 5, 2021 to discuss rejoinder and potential amendment of the claims. It was agreed that the method of using claims would be
Rejoined and claims 1, 34, 7, 9-14 and 21 would be amended (see attached interview summary).
Claims 1-19 and 21-22 are allowed.  

Election/Restrictions
Claims 1-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 4, 2021 hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on June 4, 2021, is hereby withdrawn.  


Examiner’s Comments
The objection to claims 3-4 are withdrawn in view of the amendment of the claims filed August 20, 2021.

The objection to the specification and the drawings due to sequence compliance issues is withdrawn in view of the amendment of the claims filed August 20, 2021.

The rejection of claims 1-7, 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment of the claims filed August 20, 2021.

The rejection of claims 1-9, 11, 15-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 16/965833 (reference application) is withdrawn in view of the amendment of the instant application being earlier filed.

The rejection of claims 1-9, 11, 15-19 on the ground of nonstatutory double patenting as being unpatentable over claims 16-37 of copending Application No. 16/637323 (reference application) is withdrawn in view of the amendment of the instant application being earlier filed.

The rejection of claims 1-9, 11, 15-19 on the ground of nonstatutory double patenting as being unpatentable over claims 16-37 of copending Application No. 16/637323 (reference application) is withdrawn in view of Applicants arguments filed August 20, 2021.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Chris Perkins on October 5, 2021.

1. 	(Currently Amended) An Immunoglobulin (Ig) binding protein comprising one or more Ig binding domains, wherein at least one Ig binding domain comprises SEQ ID NO: 1 or SEQ ID NO: 2 having 3 or 4 substitutions, wherein the 3 or 4 substitutions are selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42, and optionally wherein said at least one Ig binding domain further comprises 1 or 2 additional amino acid sequence modifications, wherein each individual amino acid sequence modification is selected from the group consisting of a single amino acid substitution, a single amino acid deletion, and a single amino acid insertion.
3. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 3, 4, 10, 14, 21, 25, 47, 48, 49, and 50 having 3 or 4 amino acid substitutions, wherein the 3 or 4 amino acid substitutions are selected from the group consisting of an amino acid substitution of Alanine or Proline to Isoleucine at position 1, an amino acid substitution of Serine to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution of Lysine at position 35 to Arginine or Isoleucine, and an amino acid substitution of Lysine to Leucine at position 42. 

4. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises an amino acid sequence of any one of SEQ ID NOs: 5-8 with 3 or 4 amino acid substitutions, wherein the 3 or 4 amino acid substitutions are selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution at position 35 to Arginine or Isoleucine, and an amino acid substitution to Leucine at position 42. 
5. (Currently amended) The Ig binding protein of claim 1, wherein the 3 or 4 substitutions and the optional 1or 2 additional amino acid modifications are selected from the group consisting of 1I/11A/35R; 1I/11E/35R; 1I/11I/35R; 1I/11A/42L; 1I/11E/42L; 1I/11I/42L; 1I/11A/35I; 1I/11E/35I; 1I/11I/35I; 1I/35R/42L; 1I/35I/42L; 11I/35R/42L; 11I/35I/42L; 11A/35R/42L; 11A/35I/42L; 11E/35R/42L; 11E/35I/42L; 1I/11A/35R/42L; 1I/11E/35R/42L; 1I/11I/35R/42L; 1I/11A/35I/42L; 1I/11E/35I/42L; 1I/11I/35I/42L; 1I/11A/28N/35R/42L; 1I/11E/28N/35R/42L; 1I/11I/28N/35R/42L; 1I/11A/28N/35I/42L; 1I/11I/28N/351/42L; and 1I/11E/28N/35I/42L.
7. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain further comprises 1 or 2 additional amino acid sequence modifications, wherein each individual amino acid sequence modification is selected from the group consisting of a single amino acid substitution, a single amino acid deletion, and a single amino acid insertion. 
9. 	(Currently Amended) The Ig binding protein of claim 8, wherein said at least one Ig binding domain comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 20, 26, 30, and 42-45 or an amino acid sequence at least 89.5 % identical thereto. 
10. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises the amino acid sequence as set forth in SEQ ID NO: 20, or a sequence at least 96% identical thereto. 
11. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises the amino acid sequence as set forth in SEQ ID NO: 30, or a sequence at least 94% identical thereto. 
12. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises the amino acid sequence as set forth in SEQ ID NO: 26, or a sequence at least 98% identical thereto. 
 at least one Ig binding domain comprises the amino acid sequence as set forth in SEQ ID NO: 44, or a sequence at least 98% identical thereto. 
14. 	(Currently Amended) The Ig binding protein of claim 1, wherein said at least one Ig binding domain comprises the amino acid sequence as set forth in SEQ ID NO: 43, or a sequence at least 98% identical thereto. 

Claims 2, 6, 8, 15-19 and 21-22 are allowed as filed in the amendment on August 20, 2021.

Claims 1-19 and 21-22 are allowed.  

Reasons for Allowance
The closest prior art made of record is Yoshida (US20130096276 A1).  Yoshida teaches of engineered protein A ligands that has an affinity for immunoglobulin (see abstract).  In particular, Yoshida discloses the sequence ADNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLRDDPSVSKEILAEAKKLNDAQAPK which is a mutated C domain of Staphylococcus aureus protein A.  The sequence of Yoshida falls within the scope of SEQ ID NO:1 with an arginine at position 35 (one substitution). However, neither Yoshida or any other prior art discloses modification of the C domain of protein A with 3 or 4 substitutions as disclosed in instant SEQ ID NO:1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654